UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35520 GIGOPTIX, INC. (Exact name of registrant as specified in its charter) Delaware 26-2439072 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 130 Baytech Drive San Jose, CA95134 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares of Common Stock outstanding as of August 3, 2012, the most recent practicable date prior to the filing of this Amended Quarterly Report on Form 10-Q, was 21,191,686 shares. Table of Contents PAGE NO PART I FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of July 1, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three and six months ended July 1, 2012and July 3, 2011 4 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended July 1, 2012 and July 3, 2011 5 Condensed Consolidated Statements of Cash Flows for the six months ended July 1, 2012 and July 3, 2011 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 4 Controls and Procedures 27 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 28 ITEM 1A Risk Factors 29 ITEM 6 Exhibits 31 2 Table of Contents PART I FINANCIAL INFORMATION GIGOPTIX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) July 1, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Line of credit Other current liabilities Total current liabilities Other long term liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $0.001 par value; 1,000,000 shares authorized; no shares issued and outstanding as of July 1, 2012 and December 31, 2011 - - Common stock, $0.001 par value; 50,000,000 shares authorized as of July 1, 2012 and December 31, 2011; 21,191,686 and 21,545,713 shares issued and outstanding as of July 1, 2012 and December 31, 2011, respectively 21 22 Additional paid-in capital Treasury stock, at cost; 701,754 and zero shares as of July 1, 2012 and December 31, 2011, respectively ) - Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements The condensed consolidated balance sheet at December 31, 2011 has been derived from the audited consolidated financial statements at that date. 3 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended July 1, 2012 July 3, 2011 July 1, 2012 July 3, 2011 Revenue Product $ Government contract - 18 - Total revenue Cost of revenue Product Government contract - - - Total cost of revenue Gross profit Research and development expense Selling, general and administrative expense Restructuring expense, net ) 93 Merger-related expense - - Special litigation-related expense - - Shareholder settlement expense - - - Total operating expenses Loss from operations ) Interest expense, net ) Other income, net 72 58 57 70 Net loss before income taxes ) Provision for income taxes ) (7 ) ) ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (Unaudited) Three Months Ended Six Months Ended July 1, 2012 July 3, 2011 July 1, 2012 July 3, 2011 Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax Foreign currency translation adjustment ) ) 27 Change in pension liability in connection with actuarial gain - - ) - Other comprehensive income (loss), net of tax ) ) 27 Comprehensive loss $ ) $ ) $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended July 1, July 3, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Non-cash litigation settlement - Non-cash restructuring expense ) - Amortization of investments - 7 Change in fair value of warrants 14 ) Changes in operating assets and liabilities, net of acquisition: Accounts receivable, net ) Inventories ) Prepaid and other current assets ) ) Other assets ) Accounts payable ) Accrued compensation Other current liabilities ) Other long term liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale and maturity of investments Purchases of property and equipment ) ) Net cash received in the acquisition of Endwave - Change in restricted cash - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of stock 25 Proceeds from line of credit Repayment of line of credit ) ) Repayment of short-term loan - ) Repayment of capital lease ) ) Purchases of treasury stock, including direct issuance cost ) - Net cash provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ See accompanying Notes to Condensed Consolidated Financial Statements 6 Table of Contents GIGOPTIX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1—ORGANIZATION AND BASIS OF PRESENTATION Organization GigOptix, Inc. (“GigOptix” or the “Company”), the successor to GigOptix LLC, was formed as a Delaware corporation in March 2008 in order to facilitate the acquisition of Lumera Corporation (“Lumera”) by GigOptix LLC. Before this combination, GigOptix LLC acquired the assets of iTerra Communications LLC in July 2007 (“iTerra”) and acquired Helix Semiconductors AG (“Helix”) in January 2008. On November 9, 2009, GigOptix acquired ChipX, Incorporated (“ChipX”). On June 17, 2011, GigOptix acquired Endwave Corporation (“Endwave”). As a result of the acquisitions, Helix, Lumera, ChipX, and Endwave all became wholly owned subsidiaries of GigOptix. GigOptix is a leading supplier of high performance semiconductor and electro-optical component products that enable end-to-end high-speed data information streaming over the global network using optical fiber, wireless telecommunications and the data-communications infrastructure. The Company’s products convert signals between electrical and optical formats for transmitting and receiving data over fiber optic networks and between electrical and high speed radio frequencies to enable the transmitting and receiving of data over wireless networks for short range through long haul distances. Basis of Presentation The Company’s fiscal year ends on December 31. For quarterly reporting, the Company employs a five-week, four-week, four-week, reporting period. The second quarter of 2012 ended on Sunday, July 1, 2012. The second quarter of fiscal 2011 ended on Sunday, July 3, 2011. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. The accompanying unaudited condensed consolidated financial statements as of July 1, 2012 and for the three and six months ended July 1, 2012 and July 3, 2011, have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Article 10 of Securities and Exchange Commission (“SEC”) Regulation S-X, and include the accounts of the Company and all of its subsidiaries. Accordingly, they do not include all of the information and footnotes required by such accounting principles for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments and those related to the acquisition of Endwave) considered necessary for a fair presentation of the Company’s consolidated financial position and operations have been included. The condensed consolidated results of operations for the three and six months ended July 1, 2012 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2012. It is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report for the year ended December 31, 2011 on Form 10-K (the “2011 Form 10-K”). Use of Estimates The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates, judgments and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported periods. These judgments can be subjective and complex, and consequently, actual results could differ materially from those estimates and assumptions. Descriptions of these estimates and assumptions are included in the 2011 Form 10-K and the Company encourages you to read its 2011 Form 10-K for more information about such estimates and assumptions. NOTE 2—BALANCE SHEET COMPONENTS Accounts receivable, net consisted of the following (in thousands): July 1, 2012 December 31, 2011 Billed accounts receivable $ $ Unbilled accounts receivable Allowance for doubtful accounts ) ) $ $ 7 Table of Contents Property and equipment, net consisted of the following (in thousands, except depreciable life): Life July 1, December 31, (In years) Network and laboratory equipment 3 – 5 $ $ Computer software and equipment 2 – 3 Furniture and fixtures 3 –10 Office equipment 3 – 5 Leasehold improvements 1 – 5 Construction-in-progress — Accumulated depreciation ) ) Property and equipment, net $ $ For the three and six months ended July 1, 2012, depreciation expense related to property and equipment was $714,000 and $1,365,000, respectively. For the three and six months ended July 3, 2011, depreciation expense related to property and equipment was $519,000 and $933,000, respectively. Inventories consisted of the following (in thousands): July 1, 2012 December 31, 2011 Raw materials $ $ Work in process Finished goods $ $ Accrued and other current liabilities consisted of the following (in thousands): July 1, 2012 December 31, 2011 Amounts billed to the U.S. government in excess of approved rates $ $ Warranty Reserve Customer deposits Capital lease obligation, current portion Restructuring liabilities, current portion Other $ $ The Company generally offers a one year warranty on its products. The Company records a liability based on estimates of the costs that may be incurred under its warranty obligations and charges to the cost of product revenue the amount of such costs at the time revenues are recognized. The warranty obligation is affected by product failure rates, material usage and service delivery costs incurred in correcting a product failure. The estimates of anticipated rates of warranty claims and costs per claim are primarily based on historical information and future forecasts. 8 Table of Contents Changes in the Company’s product warranty liability during the six months ended July 1, 2012 and July 3, 2011 are as follows (in thousands): Six months ended July 1, July 3, Balance at January 1 $ $ Warranties accrued Warranties settled or reversed ) ) Warranties acquired from business combination - Ending balance $ $ NOTE 3—FAIR VALUE The following table summarizes the Company’s financial assets and liabilities measured at fair value on a recurring basis as of July 1, 2012 and December 31, 2011 (in thousands): Fair Value Measurements Using Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) July 1, 2012: Assets: Cash equivalents: Money market funds $ $ $
